 1   NATHAN F. SMITH, #264635
     MALCOLM ♦ CISNEROS, A Law Corporation
 2   2112 Business Center Drive
     Irvine, California 92612
 3
     (949) 252-9400 Phone
 4   (949) 252-1032 Fax
     Email: nathan@mclaw.org
 5
 6   Attorney for Caliber Home Loans, Inc. as
     servicer for U.S. Bank Trust, N.A., as Trustee
 7   for LSF9 Master Participation Trust
 8
 9                                 UNITED STATES BANKRUPTCY COURT
10
                    NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
11   In re:                                                 Bankruptcy Case No. 19-50981
12
     Loretta Birmingham,                                    Chapter 13
13
                         Debtor.                            OBJECTION TO CONFIRMATION OF
14
                                                            CHAPTER 13 PLAN
15
16                                                          HEARING DATE:
                                                            DATE: July 18, 2019
17                                                          TIME: 9:55 AM
                                                            CRTM: 3099
18
                                                            PLACE: 280 South First Street
19                                                                 San Jose, CA 95113

20
21   TO THE HONORABLE STEPHEN L. JOHNSON, UNITED STATES BANKRUPTCY
22   COURT JUDGE, THE CHAPTER 13 TRUSTEE, THE DEBTOR, AND THE DEBTOR’S
23   ATTORNEY:
24            Caliber Home Loans, Inc. as servicer for U.S. Bank Trust, N.A., as Trustee for LSF9 Master
25   Participation Trust (“USB”), the holder of a secured claim recorded against property in which the
26   Debtor claims an interest, hereby objects to confirmation of the Debtor’s Chapter 13 Plan (“Plan”).
27            USB is the holder of a claim secured only by a security interest in real property commonly
28   known as 1565 E Middle Ave, San Martin, CA 95046 (“Property”), which is the Debtor’s principal
     OBJECTION TO PLAN                                -1-




 Case: 19-50981          Doc# 15    Filed: 06/20/19     Entered: 06/20/19 13:34:15          Page 1 of 4
 1   residence.        The total amount due and owing under the Promissory Note is approximately

 2   $932,602.27, the pre-petition arrearage amount owed is approximately $151,984.53 and the Debtor’s

 3   post-petition monthly mortgage payment is $3,555.881.

 4   Section 1322(b) of the United States Bankruptcy Code provides, in relevant part, as follows:

 5                       (b) Subject to subsections (a) and (c) of this section, the plan may--

 6                       ...

 7                       (2) modify the rights of holders of secured claims, other than a claim secured only

 8                       by a security interest in real property that is the debtor’s principal residence

 9                       ...

10                       (5) notwithstanding paragraph (2) of this subsection, provide for the curing of

11                       any default within a reasonable time and maintenance of payments while the case

12                       is pending on any unsecured claim or secured claim on which the last payment is

13                       due after the date on which the final payment under the plan is due; . . .

14              The Debtor’s Plan significantly understates the pre-petition arrears owed to USB. The Plan

15   provides for repayment of the pre-petition arrears owed in the amount of $60,000.00; however, the

16   total amount of pre-petition arrears due and owing to USB totals approximately $151,984.53.

17              While Debtor proposes to cure the pre-petition arrears commencing January 1, 2020, it is

18   clear that the Debtor’s ability to make all the pre-petition arrears payments proposed in the Plan,

19   more specifically the amounts owed to USB, hinges on whether Debtor can sell the Property on or

20   before January 1, 2020. A sale of the Property, and therefore Debtor’s ability to pay USB’s pre-

21   petition arrears commencing January 1, 2020, is speculative. Debtor has not filed a Motion to Sell

22   with the court, has not indicated that she has contacted USB about selling the property, and has not

23   indicated if the property is currently listed for sale, adding further speculation to the ability to sell the

24   property by the proposed January 1, 2020 deadline. USB objects as Debtor does not provide

25   alternative treatment for USB’s claim should the Property fail to sell or be refinanced by Debtor’s

26   proposed deadline of January 1, 2020. Thus, the Plan fails to comply with § 1322(b)(2), § 1322(b)(5)

27
28   1
         USB is currently in the process of preparing its Proof of Claim.
     OBJECTION TO PLAN                                         -2-




 Case: 19-50981            Doc# 15        Filed: 06/20/19        Entered: 06/20/19 13:34:15   Page 2 of 4
 1   and § 1325. As such, USB requests the Debtor specify how she will treat USB’s claim should the

 2   sale or refinancing not be completed by the specified deadline.

 3          Based on the foregoing, USB respectfully requests that the Court deny confirmation of the

 4   Debtor’s Chapter 13 Plan.

 5
 6   DATED: June 20, 2019                         Respectfully Submitted,
                                                  MALCOLM ♦ CISNEROS, A Law Corporation
 7
 8                                                 /s/ Nathan F. Smith
                                                  NATHAN F. SMITH,
 9                                                Attorney for Caliber Home Loans, Inc. as
                                                  servicer for U.S. Bank Trust, N.A., as Trustee
10                                                for LSF9 Master Participation Trust
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     OBJECTION TO PLAN                               -3-




 Case: 19-50981          Doc# 15   Filed: 06/20/19     Entered: 06/20/19 13:34:15     Page 3 of 4
                                               PROOF OF SERVICE
 1   STATE OF CALIFORNIA
 2                                            ss.
     COUNTY OF ORANGE
 3
     I am employed in the County of Orange, State of California. I am over the age of eighteen and not a
 4
     party to the within action; my business address is: 2112 Business Center Drive, Irvine, CA 92612.
 5
                On June 20, 2019, I served the following document described as OBJECTION TO
 6
     CONFIRMATION OF CHAPTER 13 PLAN on the interested parties in this action by placing a
 7
     true copy thereof enclosed in a sealed envelope with postage thereon fully prepaid in the United
 8
     States mail at Irvine, California (and via telecopy or overnight mail where indicated), addressed as
 9
     follows:
10
11   DEBTOR
     Loretta Birmingham
12   1565 E. Middle Ave.
     San Martin, CA 95046
13
     DEBTOR’S ATTORNEY
14   Stanley A. Zlotoff
     Law Offices of Stanley A. Zlotoff
15   300 S 1st St. #215
16   San Jose, CA 95113

17   CHAPTER 13 TRUSTEE
     Devin Derham-Burk
18   P.O. Box 50013
     San Jose, CA 95150-0013
19
     U.S. TRUSTEE
20   Office of the U.S. Trustee / SJ
21   U.S. Federal Bldg.
     280 S 1st St. #268
22   San Jose, CA 95113-3004

23              I declare under penalty of perjury that the foregoing is true and correct.
                Executed on June 20, 2019 at Irvine, California.
24
25                                                             /s/ Margaret Rafter
                                                               Margaret Rafter
26
27
28
     OBJECTION TO PLAN                                   -4-




 Case: 19-50981          Doc# 15       Filed: 06/20/19     Entered: 06/20/19 13:34:15    Page 4 of 4
